Citation Nr: 1435446	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-08 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 2002.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

The evidence indicates that the Veteran's obstructive sleep apnea had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for obstructive sleep apnea.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran has contended that his obstructive sleep apnea had onset during his active service and may have developed secondary to his service-connected hypertension.  During his July 2014 hearing, the Veteran reported that he felt fatigued during the day while in service.  In corroborating this report, the Veteran's wife testified that the Veteran used to fall asleep as soon as he came home from work and that he was tired on the weekends as well.  She also reported that the Veteran snored a lot, she first noticed the snoring in 1987, and he has stopped breathing in his sleep.  She reported that the Veteran's condition got progressively worse in 1997 and continued to be severe until he was issued a continuous positive airway pressure (CPAP) machine as a form of treatment following his 2007 diagnosis of sleep apnea.

Review of the record shows that the Veteran's service treatment records (STRs) are negative for complaints of fatigue, trouble sleeping, excessive snoring, apneic episodes, or similar symptoms.  To this point, the Veteran contended during his July 2014 hearing that he did not seek treatment for the claimed condition until after service because he grew accustomed to his symptoms and came to believe that his condition was normal.  He also stated in a March 2010 statement that, during service, he attributed his fatigue to his morning physical conditioning sessions.

In a letter dated December 2009, non-VA physician Dr. R.D. reported that he first treated the Veteran in January 2007, at which time the Veteran reported that his wife complained about his snoring for years and also reported increasing tiredness, fatigue, and daytime sleepiness.  Dr. R.D. noted that the Veteran has severe obstructive sleep apnea, which is a progressive disease.  Notably, Dr. R.D. also reported that the presence of severe obstructive sleep apnea made him quite certain that the Veteran had this condition several years prior to his diagnosis.  In November 2010, VA received another letter from Dr. R.D. in which he stated that fewer than 90 percent of sleep apneics have been diagnosed and concluded that the likelihood that the Veteran has had sleep apnea over the previous ten year period is overwhelming.

In light of the competent and credible reports that were offered by the Veteran and his wife concerning the onset of the Veteran's symptoms in addition to Dr. R.D.'s opinion concerning the likelihood that the Veteran had obstructive sleep apnea during his service, the Board finds that the weight of the evidence is in favor of the claim for service connection.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


